Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1 and 19, the prior art does not disclose “…an inductance element provided between the output capacitor of the first DC/DC converter and the input capacitor of the second DC/DC converter and connected in series to the first DC/DC converter and the second DC/DC converter, wherein the inductance element is disposed between the first battery and the second battery. “in combination with the remaining limitations of independent claims 1 and 19. Dependent claims 2-18 are also allowed
The examiner found ANG (US 2013/0106365 A1, hereinafter ANG) and KURIBARA et al. (US 9,878,625 B2, hereinafter KURIBARA) to be the closest prior art of record.
ANG discloses a vehicle system for controlling charging wherein a charger electrically charges a main battery via an electric power conversion path extending through an isolation transformer and providing electrical isolation between an external power supply and the main battery when first and second relays are turned off and a relay is turned on. In contrast, the charger electrically charges the main battery via an electric power conversion path bypassing the isolation transformer and providing electrical connection between the external power supply and the main battery when the first and second relays are turned on and the third relay is turned off. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED H OMAR/Examiner, Art Unit 2859       

/EDWARD TSO/Primary Examiner, Art Unit 2859